ey" S ae"

Mieiiible. yj

mir es “
o RAT i a “DT ah ty SPRT CT JUDGE

 

Case 1:20-cr-00202-LAP Document 89 Filed 07/27/21 Page 1of1
Case 1:20-cr-00202-LAP Document 87 Filed 07/19/21 Page 1 of1

Del Valle be. Assoctates:

Attorneys at Law

445 Park Avenue
New York, New York 10022
(212)481-1900
Telesforo De! Valle, Jr. Email: tdvesq@aol.com

Michael J. Sluka Fax. (212)481-4853
Lawrence D. Minasian

Lucas E. Andino Leticia Silva
William Cerbone Legal Assistant
Lats N, Colon

Hon. Robert A. Sackett

of counsel

July 19, 2021

The Honorable Loretta A. Preska

United States District Judge

Southern District of New York

United States Courthouse

500 Pearl St., New York, NY 10007-1312

-VIA ECF-
Re: USA v. Michael Latimer.

20 Cr. 202-2 (LAP)
Dear Judge Preska:

Our office represents Mr. Michael Latimer in the above-captioned matter, which has a
Sentencing Hearing scheduled for July 28, 2021 at 11:00AM.

Mr. Michael Latimer has now been diagnosed with Multiple Sclerosis (MS) and
Demyelinating Disease. He is presently bedridden and is receiving therapy and treatment at
Windsor Park Nursing Home in Queens, New York. Mr. Michael Latimer is scheduled for two
additional medical procedures in August.

We respectfully request a 60-Day adjournment of the Sentencing Hearing, or any date
thereafter convenient to the Court.

Thank you for your consideration wy

Sincerely,

Respectfully submitted,
Hf b OA Z ie U0. Wi.

ry : S/Telesforo Del Valle Jr.
Telesforo Del Valle Jr., Esq.
Attorney for Defendant,
Michael Latimer

 

 

 
